Citation Nr: 1827245	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO. 08-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to June 1969. 

This matter is before the board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in February 2010. A transcript of that hearing is associated with the file.

In a July 2015 decision, the Board denied the claim. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). The parties submitted a Joint Motion for Remand (JMR) in April 2016. By an April 2016 order the Court granted the JMR and remanded the matter for compliance with its instructions.

This matter was before the Board in July 2016 and April 2017 and remanded for additional development.


FINDING OF FACT

The more probative medical opinion shows that the Veteran's hypertension is likely caused by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for hypertension is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his hypertension was caused by his service-connected hypertension. 

In turning to the evidence of record, the Veteran's service treatment records (STRs) show that during his April 1966 entrance examination his blood pressure was 120/80 and during his April 1969 separation examinations his blood pressure was 110/74. Bot examination reports were silent for any complaints or notations for high blood pressure or hypertension. In March 1967 the Veteran does have a note in his STRs stating he has a history of high blood pressure, but is blood pressure ten days later was 124/80.

The Veteran was afforded a VA examination for hypertension in July 2012 after which the examiner opined that the hypertension was not directly related to service and was not aggravated by his service-connected condition of PTSD. The examiner's rationale was that "[a]lthough PTSD and hypertension are associated conditions, the medical literature fails to find any causation. Additionally, the [V]eteran has had easily controlled blood pressure on a single medication without any medical complications, suggesting hypertension that is not progressing."

In June 2014, a VA examiner opined that the Veteran's service-connected PTSD did not proximately cause his hypertension. The examiner's rationale was that review of the Veteran's recorded blood pressure in the file revealed significant elevations of the pressure in December 2001 and a diagnosis of hypertension dated 2002. However, when reviewing the Veteran's mental health related hospitalizations since 2002, the electronic health record reveals hypertension was diagnosed, there was no associated rise in blood pressure and no rise related to his service-connected PTSD. Therefore, the examiner opined that the Veteran has "essential hypertension", with no etiological relationship to his service-connected PTSD.

VA opinions obtained in September 2016 and June 2017 were inadequate. The Board obtained a VA medical opinion in April 2018.

The April 2018 VA opinion provider reviewed the complete record and noted that the Veteran claimed an onset of hypertension dating back to 1975, but the record is unclear when he first began medical treatment for high blood pressure. The examiner also referenced medical and professional literature that discussed a possible link between herbicides and hypertension (which the Veteran raised as an alternative theory of entitlement during his appeal). The examiner also referenced articles in "Pub Med" on a possible cause or aggravation of hypertension by PTSD. As a result of the examiners review of the Veteran's file and independent research, the examiner opined that the Veteran's hypertension was not directly related to service, to include herbicide exposure. The rationale provided for this portion of the opinion was that the Veteran's blood pressure was not elevated during service or within one year following service. Additionally the examiner found that there is a lack of consensus regarding a link between hypertension and herbicide exposure.

The opinion provider further opined that it was less likely as not that the Veteran's hypertension was caused by his service-connected PTSD. The rationale for this opinion was that treatment for hypertension began in 2004 with Lisinopril and that although the Veteran was service-connected for PTSD in 2006, his blood pressure readings are not available for that time period.

The opinion provider offered a positive nexus opinion on the question of whether the Veteran's hypertension was aggravated by his service-connected PTSD. The examiner specifically noted that one of the Veteran's blood pressure readings of 148/103 was after he had been granted service-connection for PTSD. Additionally, the examiner found "a number of online medical entries' that make reference to PTSD and hypertension. The examiner also cited a VA study finding that veterans with mental health diagnoses, including PTSD, had a higher frequency of hypertension. Additionally, the examiner also cited a report from Emory University titled, "Hypertension In Relation To PTSD and Depression in the US National Comorbidity Survey." 

The examiner also provided a negative nexus opinion as to whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes. The rationale was that the Veteran's hypertension predated his diabetes diagnosis, which was based on blood glucose readings. As such, the Veteran's diabetes would only cause hypertension if his diabetes first caused diabetic neuropathy, which the Veteran does not have.

After a review of the evidence, the Board finds that service connection for hypertension is warranted on the basis that it is caused by his service-connected PTSD. The Board finds the April 2017 VA medical opinion persuasive regarding referenced literature that is recognized within the medical and scientific community, to include an article from VA linking hypertension to PTSD. The April 2017 opinion concludes that the PTSD likely aggravated the hypertension but less likely that PTSD caused hypertension; however, the Board finds the rationale is based on a flawed premise. In discussing causation, the opinion included reference to hypertension being treated with medication prior to grant of service connection for PTSD; thus, basing the negative opinion on the fact that service connection for PTSD had not yet been granted when hypertension for manifest. 

To warrant a grant of secondary service connection on a causation basis under 38 C.F.R. § 3.310(a), the primary disability need not be service connected, or even diagnosed, at the time the secondary condition is incurred. Thus, the Veteran is not precluded from secondary service connection for hypertension that onset prior to the grant of service connection for PTSD.  Frost v. Shulkin, 29 Vet. App. 131 (2017). The April 2018 opinion as to the relationship between service-connected diabetes mellitus and hypertension also referenced the fact that hypertension predated diabetes mellitus, but that opinion also included reference to a lack of findings of diabetic complications (specifically kidney failure due to diabetes) that would support a finding of secondary service connection. Thus, the Board concludes that the evidence is in relative equipoise as to secondary service connection on a causation basis; service connection for hypertension is warranted as caused by service-connected PTSD.  


ORDER

Entitlement to service connection for hypertension, to include secondary to PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


